DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a continuation application of US Patent Application Serial No. 16/197,394 filed on November 21, 2018, which claims the benefit of and priority to provisional U.S. Patent Application Serial No. 62/590,383 filed on November 24, 2017.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,736,137. 
Regarding claim 1, it recites, “A method performed by a User Equipment (UE), the method comprising: 
5triggering, by a Medium Access Control (MAC) entity, a first Scheduling Request (SR) procedure for a first logical channel; 
triggering, by the MAC entity, a second SR procedure for a second logical channel; and 
in response to triggering the first SR procedure, initiating, by the MAC entity, a Random Access (RA) procedure, and 10canceling, by the MAC entity, the first SR procedure without cancelling the second SR procedure.”
Claim 1 of U.S. Patent No. 10,736,137 recites, “A method performed by a User Equipment (UE), the method comprising: 
triggering, by a Medium Access Control (MAC) entity, a first Scheduling Request (SR) procedure for a first logical channel, the first logical channel being not configured with a valid Physical Uplink Control Channel (PUCCH) resource for the first SR procedure; 
triggering, by the MAC entity, a second SR procedure for a second logical channel configured with a valid PUCCH resource for the second SR procedure; and 
in response to triggering the first SR procedure, initiating, by the MAC entity, a Random Access (RA) procedure, and canceling, by the MAC entity, the first SR procedure without cancelling the second SR procedure.”
Based on the information presented above, claim 1 includes similar steps, i.e., two triggering steps and an initiating step as in claim 1 of U.S. Patent No. 10,736,137. In fact, claim 1 is merely a broader version of the claim 1 of U.S. Patent No. 10,736,137 by eliminating the terms “the first logical channel being not configured with a valid Physical Uplink Control Channel (PUCCH) resource for the first SR procedure” and “configured with a valid PUCCH resource for the second SR procedure” as indicated in italics in the triggering steps. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
	Same rationale applies to claims 2-6 as follows:
6.	Claims 2 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,736,137, individually. 
7.	Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,736,137.
8.	Claims 5 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10,736,137, individually. 
Allowable Subject Matter
9.	Claims 1-6 would be allowable if the claim rejections on the ground of nonstatutory obviousness-type double patenting got overcome.
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim limitations submitted June 16, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“triggering, by the MAC entity, a second SR procedure for a second logical channel;” and “in response to triggering the first SR procedure, initiating, by the MAC entity, a Random Access (RA) procedure, and canceling, by the MAC entity, the first SR procedure without cancelling the second SR procedure,” as specified in claim 1.
Similar limitations are included in claim 4.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Deogun et al. (US 2018/0199343) is generally directed to various aspects of the method of avoiding wastage of the radio resources by optimal resource allocation, wherein the method supports a high data rate and enables power savings via dynamic configurations of the resource allocation;
Feuersanger et al. (US 2012/0069805) is directed to the scheduling method for radio resources that is taking into account additional scheduling relevant information from the buffer status reporting, and to avoid unnecessary grants from the network and to suggest an advanced handling of data transmissions the invention suggests a buffer status reporting and data transmission schemes that take into account the scheduling mode of data of radio bearers pending for transmission to decide whether to report on it in a buffer status report, respectively, whether to multiplex the data to a transport block for transmission; 
Han et al. (US 2015/0312371) is directed to show the machine type communication device that includes a wireless transceiver to receive a signal through the LTE network, a soft buffer configured to store a plurality of soft channel bits for up to a maximum number of hybrid automatic retransmission request ( HARQ) processes, and a signal processing unit. The signal processing unit is configured to determine a total number of soft channel bits based at least on the maximum number of HARQ processes, and to use limited buffer rate matching (LBRM) to store a reduced number of the total number of soft channel bits in the soft buffer;
Moses et al. (US 2013/0165118) is directed to show the context-retention controller that assigns a context identifier to a mobile device at network entry for context retention;
Tsai et al. (US 2017/0332359) is cited to show a method for obtaining new radio download numerology allocation information through master information block data, system information block data, or radio resource control signals, and using it along with a reference signal detected in a search space to obtain resource element positions in an antenna port reference signal in a resource block that belongs to a particular band slice according to a reference signal allocation scheme. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WEI ZHAO/           Primary Examiner
Art Unit 2473